Exhibit 10.1


FORBEARANCE AGREEMENT
This FORBEARANCE AGREEMENT, dated as of July 16, 2017 (this “Agreement”), is by
and among Armstrong Energy, Inc., a corporation organized under the laws of
Delaware (the “Company”), the Guarantors (together with the Company, the
“Obligors”) and the undersigned beneficial holders or investment managers or
advisors for such beneficial holders (together with any party that executes a
Forbearance Joinder Agreement (the form of which is attached hereto as Exhibit
A) after the date hereof, the “Supporting Holders”) of the Company’s 11.75%
Senior Secured Notes due 2019 (the “Notes”).
WHEREAS, the Company, the Guarantors and Wells Fargo Bank, National Association,
as Trustee and Collateral Agent (in either or both such capacities, the
“Trustee”), are parties to (1) that certain Indenture, dated as of December 21,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Indenture”) under which the Notes were issued; (2) that certain
Security Agreement, dated as of December 21, 2012 and (3) that certain Pledge
Agreement, dated as of December 21, 2012 and any related documents and
instruments that serve to grant and provide collateral to the Trustee (as
amended, restated, supplemented or otherwise modified from time to time, and
collectively, the “Security Documents” and, together with the Indenture, the
“Notes Documents”);
WHEREAS, the current principal amount outstanding of such Notes is $200,000,000
and interest payments on the Notes are due semiannually, on June 15 and December
15;
WHEREAS, an interest payment on the Notes in the amount of $11,750,000 was due
on June 15, 2017 (the “June 2017 Interest Payment”), and the Company did not
make such payment (the “Specified Default”);
WHEREAS, as of July 17, 2017 (after giving effect to section 14.07 of the
Indenture), the Company’s nonpayment on the June 2017 Interest Payment will have
continued for a period of thirty (30) days and will thus mature into an Event of
Default under the Indenture;
WHEREAS, as a result of the Specified Default, the Holders and the Trustee will
at all times have the immediate right to exercise any and all remedies allowed
pursuant to the terms of the Notes Documents, including, without limitation,
(a) charging default rate interest, (b) the initiation or continuation of any
legal action, and any enforcement action permitted under the Notes Documents,
against the Company or any Guarantor, (c) instructing the Trustee to take any
action permitted under the Notes Documents or applicable law, and (d) taking any
such actions in furtherance of any of the foregoing (collectively, all such
rights and remedies the “Rights and Remedies”);
WHEREAS, the Company is exploring a potential restructuring or recapitalization
transaction (a “Potential Transaction”); and




1

--------------------------------------------------------------------------------




WHEREAS, to facilitate discussions in respect of a Potential Transaction, the
Obligors have requested that each of the Supporting Holders agree to temporarily
forbear in the exercise of their Rights and Remedies solely to the extent
arising from the occurrence and continuation of the Specified Default, subject
to the terms and conditions of this Agreement.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
SECTION I.  ACKNOWLEDGMENTS
1.01    Each of the Obligors hereby acknowledges and agrees, upon execution and
delivery of this Agreement, subject to the terms set forth herein, that:
(a)The recital of facts set forth in this Agreement is true and correct in all
material respects;
(b)The amount owed by the Obligors under the Notes is (x) $200,000,000 of
principal and (y) $11,750,000 in respect of the June 2017 Interest Payment,
together with all interest accrued since June 15, 2017. Such amounts, together
with all other outstanding Obligations, including interest, fees, expenses and
other charges are validly owing and are not subject to any right of offset,
deduction, claim, or counterclaim in favor of any Obligor;
(c)The Specified Default (i) has occurred and is continuing, (ii) will
constitute an Event of Default under the Indenture as of July 17, 2017 without
the need for any notice to the Obligors, and (iii) has not been cured by the
Obligors, and as a consequence thereof, and subject to and but for the terms of
this Agreement, the Holders and the Trustee are free to exercise the Rights and
Remedies in accordance with the terms of the Notes Documents as of July 17,
2017;
(d)Each Obligor hereby ratifies and affirms the Notes Documents and the
Obligations owing thereunder and acknowledges that the Notes Documents are and,
after giving effect to this Agreement, shall remain unchanged and in full force
and effect. Each Obligor agrees that the Notes Documents constitute valid and
binding obligations and agreements of each of the Obligors enforceable by the
Trustee and the Supporting Holders against each Obligor in accordance with their
respective terms;
(e)Subject to the terms of this Agreement, the Supporting Holders have not
waived, released or compromised, do not hereby waive, release or compromise, and
may never waive, release or compromise any events, occurrences, acts, or
omissions that may constitute or give rise to any defaults or Events of Default,
including, without limitation, the Specified Default, that existed or may have
existed, or may presently exist, or may arise in the future, nor does any
Supporting Holder waive any Rights and Remedies, including, without limitation,
the right to direct the Collateral Agent (as defined in the Security Documents)
to foreclose on any property pledged as Collateral (as defined in the Security
Documents) under the Notes Documents;


2

--------------------------------------------------------------------------------




(f)The execution and delivery of this Agreement shall not, except as otherwise
set forth herein: (i) constitute an extension, modification, or waiver of any
aspect of the Indenture; (ii) extend the maturity of the Notes or the due date
of any payment of any amount(s) due thereunder or payable in connection
therewith; (iii) give rise to any obligation on the part of the Supporting
Holders to extend, modify or waive any term or condition of the Notes; (iv)
establish any course of dealing with respect to the Notes; or (v) give rise to
any defenses or counterclaims to the right of the Supporting Holders to compel
payment of the Notes or any amounts(s) due thereunder or payable in connection
therewith or otherwise enforce their rights and remedies set forth in the Notes
Documents; and
(g)Except as expressly provided herein, the Supporting Holders’ agreement to
forbear in the exercise of their Rights and Remedies solely as to the Specified
Default, and to perform as provided herein, shall not invalidate, impair, negate
or otherwise affect the Trustee’s or Supporting Holders’ ability to exercise
their Rights and Remedies under the Notes Documents or otherwise.
SECTION II.      FORBEARANCE
2.01    Forbearance. In consideration of the Obligors’ agreement of timely and
strict compliance with the terms of this Agreement, and in reliance upon the
representations, warranties, agreements and covenants of Obligors set forth
herein, subject to the satisfaction of each of the conditions precedent to the
effectiveness of this Agreement, from the Agreement Effective Date (as defined
below) until the Termination Date (as defined below), each Supporting Holder
(severally and not jointly) hereby agrees to forbear (the “Forbearance”) from
exercising any of the Rights and Remedies under the Notes Documents or
applicable law solely with respect to the Specified Default. For the avoidance
of doubt, during the Forbearance Period only, each Supporting Holder agrees that
it (individually or collectively) will not deliver any notice or instruction to
the Trustee directing the Trustee to exercise any of the Rights and Remedies
under the Notes Documents or applicable law solely with respect to the Specified
Default.
2.02    Limitation on Transfers of Notes. During the Forbearance Period, each of
the Supporting Holders hereby agrees not to sell, assign, pledge, lend,
hypothecate, transfer or otherwise dispose of (each, a “Transfer”) during the
Forbearance Period any ownership (including beneficial ownership) of Notes (or
any rights in respect thereof, including but not limited to the right to vote)
held by such Supporting Holder as of the date hereof except to a party who (i)
is already a Supporting Holder party to this Agreement or (ii) prior to such
Transfer, agrees in writing to be bound by all of the terms of this Agreement
(including with respect to any and all claims it already may hold against the
Company prior to such Transfer) by executing a Forbearance Joinder Agreement
substantially in the form of Exhibit A hereto, and delivering an executed copy
thereof, within two (2) business days of closing of such Transfer, to counsel to
the Company. Any Transfer made in violation of this Section 2.02 shall be void
ab initio, and the Company shall have the right to enforce the voiding of any
such Transfer.
2.03    Forbearance Period. The Forbearance shall commence on the Agreement
Effective Date (as defined below) and continue until the earlier of (a) August
14, 2017 at 12:01 a.m. New York City time and (b) the date on which any Event of
Termination (as defined below) shall have


3

--------------------------------------------------------------------------------




occurred (the earlier of (a) and (b), the “Termination Date” and the period
commencing on the Agreement Effective Date and ending on the Termination Date,
the “Forbearance Period”). From and after the Termination Date, the Forbearance
shall immediately and automatically terminate and have no further force or
effect, and each of the Supporting Holders shall be released from any and all
obligations and agreements under this Agreement and shall be entitled to
exercise any of the Rights and Remedies as if this Agreement had never existed,
and all of the Rights and Remedies under the Notes Documents and in law and in
equity shall be available without restriction or modification, as if this
Forbearance had not occurred.
SECTION III.      EVENTS OF TERMINATION.
3.01    Events of Termination. The Forbearance Period shall automatically
terminate if any of the following events shall occur (each, an “Event of
Termination”):
(a)    the failure of any Obligor to comply with any term, condition or covenant
set forth in this Agreement, including, without limitation, the covenants in
Section IV of this Agreement, unless (a) holders of a majority of the principal
amount of debt held by all Supporting Holders (the “Requisite Supporting
Holders”), in their sole discretion, grant a cure period for compliance with
such term, condition or covenant (in which case the Forbearance Period shall
terminate if the applicable Obligor does not comply by the expiration of the
cure period) or (b) the Obligor’s failure to comply is otherwise waived by the
Requisite Supporting Holders; provided that, notwithstanding the foregoing, the
Obligors shall have three (3) business days to cure any default of the covenants
contained in Sections 4.07(c) and (f) herein after receiving notice of such
default.
(b)    other than the Specified Default relating to the non-payment of the June
2017 Interest Payment, there occurs any Default or Event of Default under the
Indenture that is not cured within any applicable grace period;
(c)    a case under title 11 of the United States Code or any similar
reorganization, liquidation, insolvency, or receivership proceeding under
applicable law is commenced by any Obligor;
(d)    the Company notifies any Supporting Holder or its representatives that it
is terminating discussions with the Supporting Holder regarding a Potential
Transaction; or
(e)    the Company cures the Specified Default by making the June 2017 Interest
Payment and pays any default interest or late penalties, and no other Default or
Event of Default has occurred and remains uncured at the time the Company cures
such Specified Default.
SECTION IV.      OTHER AGREEMENTS


4

--------------------------------------------------------------------------------




4.01    Accrued Interest. The Obligors agree that during the Forbearance Period,
interest on all outstanding Obligations, including the unpaid principal amount
of the Notes and the June 2017 Interest Payment, shall continue to accrue at a
rate of 11.75% per annum (plus, to the extent applicable, any additional
interest, penalties, fines or other payments required by any of the Notes
Documents or applicable law) pursuant to the terms of the Indenture.
4.02    Selection of a Chief Restructuring Officer. As soon as reasonably
practicable following execution of this Agreement and in no event later than
August 4, 2017, the Company shall interview, select and finalize the form of an
engagement letter with a firm capable of supplying a Chief Restructuring Officer
(“CRO”) mutually acceptable to the Company and the Supporting Holders. The
terms, including the scope of the CRO’s engagement shall be reasonably
acceptable to the Supporting Holders.
4.03    Appointment of a Chief Restructuring Officer. If at any time during the
Forbearance Period the Company, together with the Supporting Holders, determine
that it would be advisable to appoint the CRO described in Section 4.02, the
Company shall appoint such CRO. Notwithstanding the previous sentence, the
Company shall appoint the CRO described in Section 4.02 at the conclusion of the
Forbearance Period unless the Company, together with the Supporting Holders,
determines that the Company can implement a balance sheet and operational
restructuring without the need for a chapter 11 process.
4.04    Negative Covenant. The Obligors covenant that during the Forbearance
Period, each of Obligors shall not (i) Incur (as defined in the Indenture),
directly or indirectly, any Indebtedness (as defined in the Indenture) or (ii)
create, Incur (as defined in the Indenture) or suffer to exist any Lien (other
than Permitted Liens) upon any of its property or assets or income or profits
therefrom, or collaterally assign or convey as collateral any right to receive
income therefrom, in each case that is not used immediately to irrevocably repay
the Notes.
4.05    Retention of Professionals; Expenses.
(a)    No later than three calendar days after the Agreement Effective Date, the
Company shall pay all unpaid reasonable and documented fees and expenses of
Paul, Weiss, Rifkind, Wharton & Garrison LLP (“Paul, Weiss”), counsel to the
Supporting Holders, incurred through the Agreement Effective Date; thereafter
the Company shall pay the reasonable and documented fees and expenses of Paul,
Weiss in accordance with the engagement letter executed with Paul, Weiss.
(b)    No later than three calendar days after the Agreement Effective Date, the
Company shall pay all unpaid reasonable and documented fees and expenses of
Houlihan Lokey, Inc. (“Houlihan”, and together with Paul, Weiss, the
“Advisors”), financial advisors to the Supporting Holders, incurred through the
Agreement Effective Date; thereafter the Company shall pay the reasonable and
documented fees and expenses of Houlihan in accordance with the engagement
letter executed with Houlihan.
(c)    No later than ten calendar days after the later of (a) the Agreement
Effective Date and (b) the date by which Loeb & Loeb LLP (“Loeb”), counsel to
the Trustee, submits its initial invoice for its reasonable and documented fees
and expenses to the Company, the Company shall


5

--------------------------------------------------------------------------------




pay all unpaid reasonable and documented fees and expenses of Loeb; thereafter
the Company shall pay the reasonable and documented fees and expenses of Loeb in
accordance with the engagement letter executed by the Trustee with Loeb.
4.06    NDA and Cleansing Information. By no later than July 19, 2017, the
Company shall (i) agree to a form of non-disclosure agreement that Supporting
Holders may enter into to receive confidential information from the Company in
connection with a Potential Transaction that is reasonably acceptable to Paul,
Weiss and each Supporting Holder (the “NDA”) and (ii) select, subject to the
advice and consultation of the Advisors, (a) the confidential information that
will be disclosed to Supporting Holders that choose to execute the NDA and (b)
the information that will be subsequently disclosed to the public pursuant to
the terms of the NDA (such information, as amended, supplemented, or modified
from time to time in accordance with the NDA, the “Cleansing Information”).
4.07    Information. In addition to the Cleansing Information, the Obligors
shall provide to the Advisors and to each Supporting Holder that has executed an
NDA with the Company (such Supporting Holders, “Restricted Holders”):
(a)    promptly and in any event within two (2) business days of the occurrence
thereof, written notice (which notice may be delivered by an email from the
Obligors or their counsel to Paul, Weiss) regarding the occurrence of (i) any
Event of Termination or (ii) any other event which could reasonably be expected
to have a material adverse effect on the Obligors or their businesses or assets;
(b)    twice weekly reports regarding the status of or any developments in
connection with a Potential Transaction, provided that, any such reports may be
replaced with a conference call between representatives of the Company and the
Restricted Holders to discuss the topics referred to above;
(c)    upon written request of the Advisors, any information that is reasonably
necessary to evaluate the Company and its Affiliates, a Potential Transaction
(including copies of any term sheets, letters of intent, or other similar
agreements, solicitations of interest or other materials relating to a Potential
Transaction received by or delivered to the Company or any of its advisors), any
underlying financial information reasonably necessary to evaluate a Potential
Transaction, and to verify the Obligors’ compliance with the terms of this
Agreement, the Indenture or any of the Notes Documents (other than with respect
to the Specified Default), such information shall be provided to the Advisors as
promptly as reasonably practicable following the Advisors’ written request for
such information (which may be delivered by email);
(d)    by no later than July 17, 2017 (i) potential business plans for the
Company under forms of a Potential Transaction as agreed by the Advisors and the
advisors to the Company (the “Business Plans”) and (ii) any financial, operating
or other information reasonably helpful in evaluating such Business Plans;
provided, however, that the Company will also deliver any additional information
reasonably requested by Advisors or Restricted Holders in connection with
evaluating the Business Plans within three (3) business days after such request
is made;


6

--------------------------------------------------------------------------------




(e)    by no later than July 19, 2017, an initial thirteen-week cash forecast in
a form reasonably acceptable to Houlihan (such forecast, as revised, the “Cash
Forecast”);
(f)     by no later than 5:00 p.m. New York City time on Wednesday of each
subsequent week during the Forbearance Period, an updated Cash Forecast,
together with a variance report reasonably acceptable to Houlihan (the “Variance
Report”) that, among other things, sets forth (i) actual receipts and
disbursements on a weekly basis and (ii) the variance between (a) actual
receipts and disbursements and (b) projected receipts and disbursements over the
same period;
(g)    by no later than August 8, 2017, a restructuring term sheet that sets
forth the material terms of a restructuring.
4.08    In-Person Meetings. The Obligors shall make their management team,
including the CRO (if employed at such time), and any other person reasonably
requested by the Restricted Holders available for an initial in-person meeting
in New York City to discuss a Potential Transaction by no later than July 21,
2017. Upon reasonable notice, the Obligors shall make their management team,
including the CRO (if employed at such time), and any other person reasonably
requested by the Restricted Holders available for any subsequent meeting(s)
reasonably requested by the Advisors or one or more Restricted Holders at a
location and time mutually convenient for the parties.
4.09    Ordinary Course Operation of the Businesses. During the Forbearance
Period, each of the Obligors shall operate their businesses in the ordinary
course.
4.10    Deposit Account Control Agreements. On the Agreement Effective Date,
each applicable Obligor shall send any Deposit Account (as defined in the
Security Agreement) control agreements (each such Deposit Account control
agreement, a “DACA”) to the Trustee, the Advisors and the Restricted Holders.
During the Forbearance Period, the Company shall not (i) open any new bank
accounts or related accounts except as consented to by the Requisite Supporting
Holders, (ii) transfer cash from Deposit Accounts or any other account in which
any Obligor holds cash or cash equivalent assets that are subject to a DACA to
accounts that are not subject to a DACA or (iii) otherwise deposit funds into an
account that is not subject to a DACA; provided, however, that the Company may,
from time to time, deposit funds into an account that is not subject to a DACA
so long as the balance in any such account does not, after giving effect to such
deposit, exceed $10,000. Furthermore, to the extent that any Obligor maintains
one or more Deposit Accounts or other accounts that are not subject to a DACA,
such Obligor shall, within five (5) business days of the Agreement Effective
Date (or such later date as may be agreed by the Requisite Supporting Holders),
initiate the transfer of such funds to a Deposit Account subject to a DACA, and
the Company shall exercise reasonable diligence to complete such transfer as
soon as reasonably possible; provided that each applicable Obligor shall not be
required to transfer funds from any Deposit Account or other account holding
less than $10,000.
4.11    Release. Each Obligor (for itself and its Subsidiaries and Affiliates
and the successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release, waive and forever discharge each of the Supporting Holders,
together with each of their respective Affiliates, and each of the directors,
officers, members, employees, agents, attorneys, financial advisors and
consultants of each of the


7

--------------------------------------------------------------------------------




foregoing (each a “Released Party”, and collectively, the “Released Parties”),
from any and all debts, claims, allegations, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done, in each case, on or prior to the date hereof directly arising out of,
connected with or related to this Agreement, the Indenture or any other Notes
Document, or any act, event or transaction related or attendant thereto, or the
agreements of any Supporting Holder contained therein, or the possession, use,
operation or control of any of the assets of any Obligor. Each Obligor
represents and warrants that it has no knowledge of any claim by any Releasor
against any Released Party or of any facts or acts or omissions of any Released
Party which on the date hereof would be the basis of a claim by any Releasor
against any Released Party which would not be released hereby.
4.12    Confidentiality.
(a)    Subject to entry into the NDA, each Supporting Holder agrees that all
information relating to the Company, the Guarantors or any other Subsidiary or
Affiliate of the Company, the Notes Documents or the matters contemplated herein
that is received by such Supporting Holder in connection with the performance by
any party of this Agreement will be maintained in confidence and will not be
disclosed to third parties, except to the extent permitted under the NDA.
(b)    The Obligors agree that all information provided by the Supporting
Holders hereunder, including the identity of and amount of Notes held by each
Supporting Holder, will be maintained in confidence and will not be disclosed
publicly or to third parties other than the Company’s advisors and agents,
except as may be required by a court or other governmental agency. If the
Company publicly files a copy of this Agreement with the SEC or otherwise it
shall redact each Supporting Holder’s signature pages in any such filing so as
not to disclose such Supporting Holder’s identity or holdings information.
4.13    Tolling. During the Forbearance Agreement, the Obligors hereby agree to
toll and suspend the running of the applicable statutes of limitations, laches,
or other doctrines relating to the passage of time with respect to any and all
debts, claims, allegations, obligations, damages, costs, attorneys’ fees, suits,
demands, liabilities, actions, proceedings and causes of action, in each case,
whether known or unknown, contingent or fixed, direct or indirect, and of
whatever nature or description, and whether in law or in equity, under contract,
tort, statute or otherwise, which any Supporting Holder (or group thereof) has
heretofore had or now or hereafter can, shall or may have against any of the
Obligors, respective Affiliates, and each of the directors, officers, members,
employees, agents, attorneys, financial advisors and consultants of each of the
foregoing.
4.14    Notices. The Company hereby agrees to notify the Supporting Holders
reasonably promptly in writing (which may be done by email to Paul, Weiss) of
(a) any failure by any of the Obligors to comply with their obligations set
forth in this Agreement or (b) the receipt by any of the Obligors of any
material complaint or demand by any person against any of the Obligors.


8

--------------------------------------------------------------------------------




SECTION V.      REPRESENTATIONS AND WARRANTIES
In consideration of the foregoing agreements, the Obligors jointly and severally
hereby represent and warrant to each Supporting Holder, and each Supporting
Holder severally but not jointly hereby represents and warrants to the Obligors,
as follows:
5.01    Such party is duly organized, validly existing and is not in violation
in any respect of any term of its charter, bylaws or other constitutive
documents, and the execution, delivery and performance of this Agreement are
within such party’s power and have been duly authorized by all necessary action.
5.02    This Agreement constitutes a valid and legally binding agreement,
enforceable against such party in accordance with its terms.
5.03    No consent or authorization of, filing with, notice to or other act by
or in respect of, any governmental or regulatory authority or any other person
is required in connection with such party’s entry into, and performance of, this
Agreement, except for consents, authorizations, filings and notices which have
been obtained or made and are in full force and effect or which are immaterial
in nature; and the entry into and performance of this Agreement by such party
does and will not conflict with, or result in the default under, any material
agreement or document of such party, its constituent documents or any applicable
law, regulation or court order, consent or ruling.
5.04    Each Supporting Holder represents and warrants that, as of the date
hereof, it beneficially holds, or advises or manages for a beneficial holder,
the principal amount of Notes set forth on the signature page attached hereto,
and to that extent it advises or acts as a manager for any beneficial holder, it
has the authority to enter into this Agreement on behalf of such beneficial
holder and that this Agreement is a valid and legally binding agreement,
enforceable against that holder and such party.
5.05    The parties to this Agreement acknowledge that nothing in this
Agreement, including the presentation of drafts from one party to another,
constitutes the making of an offer to sell or the solicitation of an offer to
buy securities or loans of any kind or the solicitation of a consent or waiver
of any rights under any of the Notes Documents and the entry into this Agreement
shall not constitute, directly or indirectly, an incurrence, a refinancing, an
extension or a modification in any way of any debt or a recapitalization or
restructuring in any way of the obligations of the Obligors.
5.06    The Supporting Holders have not made any assurances concerning (a) the
manner in which or whether the Specified Default may be resolved or (b) any
additional forbearance, waiver, restructuring or other accommodations.
SECTION VI.      RATIFICATION OF EXISTING AGREEMENTS
6.01    The Obligors and the Supporting Holders hereby acknowledge and agree
that, (a) the relationships between the Obligors and the Supporting Holders are
governed by the Notes Documents and this Agreement, (b) no fiduciary duty or
special relationship is or will be created by any discussions regarding any
possible amendment, waiver or forbearance, (c) the rights and


9

--------------------------------------------------------------------------------




obligations of the Supporting Holders under this Agreement are several and not
joint and no Supporting Holder shall be liable or responsible for obligations of
any other Supporting Holder, (d) no Supporting Holder has made to any Obligor,
and no Obligor has made to any Supporting Holder, any promise, commitment or
representation of any kind or character with respect to any forbearance or other
matter as of the date of this Agreement other than as set forth in this
Agreement, (e) this Agreement has no effect or bearing on any rights or remedies
the Supporting Holders may have available under the Notes Documents other than
as explicitly provided for herein, (f) no person has any obligation to engage in
discussions with any other person after the date hereof regarding any further
forbearance and (g) no Supporting Holder and no Obligor has any obligation under
any circumstances to amend, waive, supplement or otherwise modify the terms of
the Notes Documents, offer any discounted payoff of the Notes, refinance or
exchange the Notes, vote or refrain from voting or otherwise acting with respect
to its Notes, extend the forbearance period, grant any other forbearance, agree
to any amendment, supplement, waiver or other modification or any Potential
Transaction, enter into any definitive documentation in connection with a
Potential Transaction, or extend any other accommodation, financial or
otherwise, to any Obligor or any of its Affiliates.
SECTION VII.      MISCELLANEOUS
7.01    Conditions Precedent to Effectiveness of this Agreement. This Agreement
and the Forbearance shall become effective upon fulfillment of the following
conditions (the date on which such conditions are satisfied or waived, the
“Agreement Effective Date”):
(a)    The parties to this Agreement receiving counterparts of this Agreement
duly executed by (i) the Company, (ii) the Guarantors and (iii) beneficial
holders, or investment managers or advisors for such beneficial holders, of more
than 75% of the outstanding principal amount of the Notes; and
(b)    The Company confirms to the Supporting Holders (which representation may
be made, via email, to Paul, Weiss as counsel to the Supporting Holders) that,
other than any cash or cash equivalent assets held in an account that has a
balance of less than $10,000 as of the date hereof, all of the Company’s cash or
cash equivalent assets are either (x) held in bank accounts that are subject to
a properly executed DACA or (y) otherwise subject to a security interest granted
to and created in favor of the Collateral Agent for the benefit of itself and
the other noteholders by virtue of filing a UCC-1 financing statement.
Notwithstanding anything herein to the contrary, if the Agreement Effective Date
does not occur on or before July 17, 2017, then this Agreement shall
automatically terminate without further notice or action by any party.
7.02    Condition Subsequent to Effectiveness of this Agreement. This Agreement
and the Forbearance shall be considered null and void ab initio if,
notwithstanding the satisfaction or waiver of the conditions precedent set forth
in section 7.01, the Company fails to pay the Supporting Holders $1,000,000 in
cash for ratable distribution among the Supporting Holders by no later than
three business days after the later of (a) the Agreement Effective Date and (b)
the date the Company receives transfer instructions from Paul, Weiss regarding
such payment.


10

--------------------------------------------------------------------------------




7.03    More Favorable Agreements. If the Company has entered into or at any
time on or after the date hereof enters into a forbearance or similar agreement
with any other holder of Notes that contains terms more favorable to such holder
than those contained in this Agreement (each such agreement, a “More Favorable
Agreement”), such terms shall automatically be incorporated herein at the option
of the Supporting Holders. The Company shall (a) promptly notify the Supporting
Holders of its entry into a More Favorable Agreement, including the identity of
the other party to such More Favorable Agreement, and (b) promptly provide a
copy of such More Favorable Agreement to the Supporting Holders.
7.04    Counterparts. This Agreement may be executed and delivered in any number
of counterparts with the same effect as if the signatures on each counterpart
were upon the same instrument. Any counterpart delivered by facsimile or by
other electronic method of transmission shall be deemed an original signature
thereto.
7.05    Interpretive Matters.
(a)    Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, and the term “including” is not limiting. The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Section, subsection and clause references herein are to this
Agreement unless otherwise specified.
(b)    The term “person” as used in this Agreement shall be broadly interpreted
to include, without limitation, any individual, corporation, company,
partnership or other entity.
7.06    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, not including the conflict of
law rules and principles thereof. Each party hereto hereby irrevocably and
unconditionally consents to submit to the non-exclusive jurisdiction of the
federal and state courts in the Borough of Manhattan, City of New York for any
action, suit, or proceeding arising out of or relating to this Agreement and the
transactions contemplated by this Agreement. Each party hereto hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit, or proceeding arising out of this Agreement in any such court
and hereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit, or proceeding
brought in any such court has been brought in an inconvenient forum.
7.07    Successors and Assigns. This Agreement shall be binding upon each of the
Company, the Guarantors, the Supporting Holders and their respective successors
and assigns, and shall inure to the benefit of each such person and their
permitted successors and assigns.
7.08    Additional Parties. Without in any way limiting the provisions hereof,
additional holders or beneficial owners of Notes may elect to become parties to
this Agreement by executing and delivering to the Company a Forbearance Joinder
Agreement substantially in the form of Exhibit A hereto. Such additional holder
or beneficial owner of Notes shall become a Supporting Holder under this
Agreement in accordance with the terms of this Agreement.


11

--------------------------------------------------------------------------------




7.09    Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
7.10    Integration. This Agreement contains the entire understanding of the
parties hereto with regard to the subject matter contained herein. This
Agreement supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Agreement, all of which have become
merged and finally integrated into this Agreement. Each of the parties hereto
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms, conditions or provisions of this Agreement,
no party shall be entitled to offer or introduce into evidence any oral promises
or oral agreements between the parties relating to the subject matter of this
Agreement not included or referred to herein and not reflected by a writing
included or referred to herein.
7.11    Jury Trial Waiver. The Company, the Guarantors and the Supporting
Holders, by acceptance of this Agreement, mutually hereby knowingly, voluntarily
and intentionally waive the right to a trial by jury in respect of any
litigation based herein, arising out of, under or in connection with this
Agreement and the Notes Documents or any other documents contemplated to be
executed in connection herewith, or any course of conduct, course of dealings,
statements (whether verbal or written) or actions of any party, including,
without limitation, any course of conduct, course of dealings, statements or
actions of any Supporting Holder relating to the administration of the Notes or
enforcement of the Notes Documents arising out of tort, strict liability,
contract or any other law, and agree that no party will seek to consolidate any
such action with any other action in which a jury trial cannot be or has not
been waived.
7.12    Email. Unless the context of this Agreement clearly requires otherwise,
any notice or other communication required by this Agreement may (a) if from the
Obligors to the Supporting Holders (or any subset thereof), be made by email
from counsel to the Obligors to Paul, Weiss or (b) if from the Supporting
Holders (or any subset thereof) to the Obligors, be made by email from Paul,
Weiss to counsel for the Obligors. For the avoidance of doubt, any notice or
communication contemplated by this Agreement, regardless of whether the
applicable subsection of this Agreement contemplates email delivery of such
notice or communication, may be done via email.
7.13    Amendment. This Agreement may only be amended or modified in writing by
the Company, the Guarantors and each Supporting Holder.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


12

--------------------------------------------------------------------------------







ARMSTRONG ENERGY, INC.,





By:     /s/ Martin D. Wilson    
Name: Martin D. Wilson
Title: President & CEO




ARMSTRONG AIR, LLC
as a Guarantor




By:    /s/ Martin D. Wilson    
Name: Martin D. Wilson
Title: President


ARMSTRONG COAL COMPANY, INC.,
as a Guarantor



By:    /s/ Martin D. Wilson    
Name: Martin D. Wilson
Title: President




ARMSTRONG ENERGY HOLDINGS, INC.,
as a Guarantor


By:    /s/ Martin D. Wilson    
Name: Martin D. Wilson
Title: President


WESTERN DIAMOND LLC,
as a Guarantor


By:    /s/ Martin D. Wilson    
Name: Martin D. Wilson
Title: President & CFO











--------------------------------------------------------------------------------




WESTERN LAND COMPANY, LLC,
as a Guarantor


By:    /s/ Martin D. Wilson    
Name: Martin D. Wilson
Title: Manager






ARMSTRONG ENERGY HOLDINGS, INC., as Sole Member of ARMSTRONG LOGISTICS SERVICES,
LLC,
as a Guarantor



By:    /s/ Martin D. Wilson    
Name: Martin D. Wilson
Title: President


THOROUGHFARE MINING, LLC,
as a Guarantor



By:    /s/ Martin D. Wilson    
Name: Martin D. Wilson
Title: President & CEO


ARMSTRONG COAL SALES, LLC,
as a Guarantor



By:    /s/ Martin D. Wilson    
Name: Martin D. Wilson
Title: President







--------------------------------------------------------------------------------






Exhibit A


FORM OF FORBEARANCE JOINDER AGREEMENT
[●], 2017
Armstrong Energy, Inc.
7733 Forsyth Boulevard
Suite 1625
Saint Louis, Missouri 63105
Attention: Eric Waller, General Counsel
RE:    Forbearance Agreement
Ladies and Gentlemen:
Reference is made to the Forbearance Agreement dated as of July [●], 2017
entered into between the Company, the Guarantors, and the Supporting Holders
party thereto (such Forbearance Agreement, as in effect on the date hereof and
as it may hereafter be amended, supplemented or otherwise modified from time to
time, together with this Forbearance Joinder Agreement, being the “Forbearance
Agreement”). Any capitalized terms not defined in this Forbearance Joinder
Agreement have the meanings given to them in the Forbearance Agreement.
SECTION I.      Joining Obligations Under the Forbearance Agreement. The
undersigned (the “Joining Noteholder”) hereby agrees, as of the date first above
written, to join and to be bound as a Supporting Holder by all of the terms and
conditions of the Forbearance Agreement, to the same extent as each of the other
Supporting Holders thereunder. The undersigned further agrees, as of the date
first above written, that each reference in the Forbearance Agreement to a
“Supporting Holder” shall also mean and be a reference to the undersigned,
including the making of each representation and warranty set forth in Section 5
of the Forbearance Agreement.
SECTION II.      Execution and Delivery. Delivery of an executed counterpart of
a signature page to this Forbearance Joinder Agreement by telecopier or in .PDF
or similar format by email shall be effective as delivery of an original
executed counterpart of this Forbearance Joinder Agreement. For the avoidance of
doubt, the Obligors do not need to separately execute this Forbearance Joinder
Agreement but are nevertheless bound by the terms of the Forbearance Agreement
with respect to the Joining Noteholder as if such Joining Noteholder were a
party to the Forbearance Agreement.
SECTION III.      Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. The
parties hereto hereby agree that Sections 7.05 and 7.10 of the Forbearance
Agreement shall apply to this Forbearance Joinder Agreement.
[Signature Page Follows]





--------------------------------------------------------------------------------









Very truly yours,
[●]
By

Name:
Title:

Noteholder’s principal amount of Notes: $_____




[Signature Page to Joinder Forbearance Agreement]